Citation Nr: 0705533	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
gastritis.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to February 1972.  This appeal is from an April 
2002 rating decision of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
ratings in excess of 30 percent for PTSD and 10 percent for 
gastritis; declined to reopen a claim of service connection 
for back disability; and denied a total disability rating 
based on individual unemployability (TDIU).  An October 2006 
rating decision granted service connection for a back 
disability; increased the rating for PTSD to 70 percent, 
effective from March 14, 2003; and granted TDIU.  (The 
veteran has not disagreed with the effective dates assigned).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships; it is not 
manifested by total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name. 

2.  The veteran's gastritis is not manifested by multiple 
small eroded or ulcerated areas, and symptoms.


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2006).  

2.  A rating in excess of 10 percent for gastritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Code 7307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and  
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v.  
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in September 2001 and March 2006 explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was  responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The letter 
advised the veteran to submit everything in his possession 
pertinent to his claims.  The April 2002 and October 2006 
rating decisions and the March 2003 statement of the case 
(SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  The March 2006 letter provided the veteran with 
notice regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); he 
has not expressed disagreement with those assigned. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claims were thereafter readjudicated.  See November 2006 
supplemental SOC (SSOC).  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained relevant 
VA and private medical records, and the veteran was provided 
VA examinations in December 2001, January 2002, April 2006, 
and August 2006.  He has not identified any additional 
evidence pertinent to these claims.  VA's assistance 
obligations are met.  

II.  Factual Background

Service connection for PTSD was granted in a July 1991 rating 
decision.  A 30 percent rating was assigned from March 1991.  
The veteran filed his current claim for increase in June 
2001.  An October 2006 rating decision increased the rating 
to 70 percent, effective from March 2003.  The veteran 
contends that he is entitled to a 100 percent schedular 
rating for his service connected PTSD.  

Service connection for gastritis was granted in a July 1992 
rating decision.  A 10 percent rating was assigned from March 
1991.  The veteran filed his current claim for increase in 
June 2001.  

On January 2002 VA psychiatric evaluation, the veteran 
reported depression, desire to hurt himself and others, 
nightmares, sleep disturbance, excessive anger and 
irritation, concentration problems, crying spells, and 
inability to relax.  He lived alone in a barn with no heat or 
water, and kept busy with gardening.  On examination, he was 
disheveled and had significant body odor.  He was very 
dramatic throughout the interview, with labile explosive 
episodes of hitting himself at times.  His speech was clear, 
and he had a fair ability to express himself.  He was sad, 
irritable, suspicious, agitated, labile, and hostile.  His 
overall mood was angry and depressed.  His orientation was 
appropriate.  His thinking was pressured, rambling, and 
circumstantial.  He was illogical at times.  The veteran 
reported auditory hallucinations when he was trying to go to 
sleep at night, and stated that he had dreams that foretold 
the future.  He manifested persecutory, paranoid, and 
suicidal ideation.  His concentration was poor.  Reasoning 
skills indicated the capacity for abstract thinking, with an 
estimated intellectual functioning level possibly in the 
superior range, however judgment and insight were impaired.  
The diagnoses were PTSD and schizophrenia, paranoid type.  
The examiner described the PTSD as of moderate intensity and 
the schizophrenia as of severe intensity; the veteran's 
global assessment of functioning (GAF) score was noted as 56 
due to PTSD, and 32 due to schizophrenia.

A private psychiatrist's statement dated in March 2003 
advised that he found nothing in the veteran's history or on 
examination indicating paranoid schizophrenia.  He opined 
that the veteran had a GAF of 32 based solely on PTSD.  
Psychological testing in August 2004 was consistent with mood 
and anxiety disorders, including PTSD, but not with 
psychosis.

On VA psychiatric evaluation in August 2006, the veteran was 
casually clothed and his cleanliness and hygiene were fair.  
He was noted to continuously burp and swallow air; the 
examiner stated that this behavior obviously interfered with 
his social relations.  His affect was intent and rigid, and 
he was guarded and suspicious.  At times his affect became 
almost explosive.  Speech was underproductive, but there was 
no evidence of psychosis.  There was no evidence or suicidal, 
homicidal, or delusional thinking.  Cognitive function was 
preserved.  The veteran was well-oriented and his memory was 
okay, but his insight and judgment were fair to poor.  The 
veteran was described as living the life of a recluse, 
continually tending his garden.  His GAF score was 45. 

A VA stomach examination in December 2001 noted the veteran's 
complaints of vomiting, nausea, loose stools, a spasm feeling 
in his right upper quadrant, and indigestion.  On 
examination, there was tenderness with some palpation over 
the right upper quadrant and epigastric region.  Weight was 
190 pounds.  Bowel sounds were present in all four quadrants.  
There was no organomegaly and no sign of anemia.  The 
diagnoses were gastritis, peptic ulcer disease, and 
gastroesophageal reflux disease.  

A private physician's statement dated in February 2002 noted 
that recent abdominal ultrasound and upper gastrointestinal 
series revealed mild reflux, delayed emptying of gastric 
contents into the small bowel, distended stomach with 
prominent gastric folds throughout, and duodenal 
diverticulum.  A March 2003 private physician's statement 
noted severe chronic gastritis with symptoms such as 
belching, nausea, vomiting, diarrhea, and flatulence.

On VA examination in April 2006, the veteran reported 
continual burping or flatulence, with knife-like pain in the 
right anterior quadrant with gripping pain and spasm over the 
liver.  He complained of nausea and vomiting as often as 
seven times per week.  He used Gaviscom liquid and tablets.  
On examination, weight was 187 pounds and the veteran was 
described as well-nourished.  The liver was not palpable, and 
there was no tenderness present on examination of the 
abdomen.  Complete blood count was within normal limits.  The 
examiner diagnosed gastritis and noted that it did not cause 
anemia or malnutrition.  

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

PTSD

PTSD is rated under code 9411.  A 100 percent rating requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

A 70 percent rating is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A GAF score of 41 to 50 contemplates "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).

The VA examination reports do not show that the veteran meets 
or more nearly approximates the criteria for a 100 percent 
rating.  He does not exhibit such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The recent 
findings (which are of primary concern; see Francisco v. 
Brown, 7 Vet. App. 55) included that he exhibited no 
indications of psychosis, was not delusional and his answers 
were generally appropriate.  Cleanliness and hygiene were 
fair.  The veteran was fully oriented, with memory preserved.  
He is not shown to be a persistent danger either to himself 
or to others.  While he leads an isolated existence, symptoms 
of a gravity comparable to those in the criteria for a 100 
percent rating are not shown, and total occupational and 
social impairment due to PTSD is not demonstrated.  

In view of the foregoing, the Board finds that the schedular 
criteria for a 100 percent rating for PTSD are not met, and 
that such rating is not warranted.  Significantly, he has 
been awarded TDIU.  As such rating encompasses consideration 
of occupational impairment beyond that recognized by regular 
schedular criteria, the matter of entitlement to an 
extraschedular rating is moot.  The evidence for and against 
the veteran's claim is not in relative equipoise, thus the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102.

Gastritis

Gastritis is rated under Code 7307.  Chronic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas 
warrants a 60 percent rating.  Chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms 
warrants a 30 percent rating.  A 10 percent rating is 
warranted for chronic gastritis, with small nodular lesions, 
and symptoms.  38 C.F.R. § 4.114.

The Board notes that the veteran has reported significant 
gastrointestinal symptoms, including vomiting, pain, and 
frequent flatulence and burping.  However, such symptoms are 
included in both the criteria for a 10 percent rating and 
those for a 30 percent rating.   The distinguishing factor 
between the 10 percent and 30 percent ratings is that a 30 
percent rating requires multiple small eroded or ulcerated 
areas, while a 10 percent rating requires only small nodular 
lesions.  At no time during the appeal period has there been 
objective evidence of gastritis manifested by multiple small 
eroded or ulcerated areas.  Absent such findings, there is no 
basis for the assignment of a schedular rating higher than 10 
percent for gastritis.  As with the rating for psychiatric 
disability, the fact that the veteran has been awarded TDIU 
renders moot any question of an extraschedular rating.  The 
evidence for and against the veteran's claim is not in 
relative equipoise, thus the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2006).


ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for gastritis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


